 
THIRD AMENDED EMPLOYMENT AGREEMENT


THIS THIRD AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
into as of this 21st day of April, 2009 by and includes the amendments made on
December 30, 2008, on January 30, 2008 and on December 21, 2007, between Home
Federal Bank (the “Savings Bank”), and Len E. Williams (the
“Employee”).  References to the “Company” mean Home Federal Bancorp, Inc., a
Maryland corporation.


WHEREAS, the Employee has made and will continue to make a major contribution to
the success of the Savings Bank in the position of President and Chief Executive
Officer;


WHEREAS, the Board of Directors of the Savings Bank (the “Board of Directors”)
recognizes that the possibility of a change in control of the Savings Bank or
the Company may occur and that such possibility, and the uncertainty and
questions which may arise among management, may result in the departure or
distraction of key management to the detriment of the Savings Bank;


WHEREAS, the Board of Directors believes that it is in the best interests of the
Savings Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Savings Bank and its subsidiaries; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee; and


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.  Definitions.


(a)   “Change in Control” means (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any Consolidated Subsidiaries (as
hereinafter defined), any person (as hereinabove defined) acting on behalf of
the Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then outstanding
securities; (ii) individuals who are members of the Board on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board or whose nomination for election
by the Company's stockholders was approved by the nominating 
 
 
 
1

--------------------------------------------------------------------------------


 
 
committee serving under an Incumbent Board or who was appointed as a result of a
change at the direction of the Office of Thrift Supervision (“OTS”) or the
Federal Deposit Insurance Corporation (“FDIC”), shall be considered a member of
the Incumbent Board; (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (1) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as hereinabove defined) acquires more than 25% of the combined voting
power of the Company's then outstanding securities; or (iv) the stockholders of
the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets (or any transaction having a similar effect); provided
that the term “Change in Control” shall not include an acquisition of securities
by an employee benefit plan of the Savings Bank or the Company or a change in
the composition of the Board at the direction of the OTS or the FDIC.


(b)         The term “Consolidated Subsidiaries” means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the affiliated
group (as defined in Section 1504 of the Internal Revenue Code of 1986, as
amended (the “Code”), without regard to subsection (b) thereof) that includes
the Savings Bank, including but not limited to the Company.


(c)          The term “Date of Termination” means the date upon which the
Employee experiences a Separation from Service from the Savings Bank, as
specified in a notice of termination pursuant to Section 8 of this Agreement or
the date a succession becomes effective under Section 10.


(d)          The term “Effective Date” means September 11, 2006, the original
effective date of this Agreement.


(e)          The term “Involuntary Termination” means the Employee’s Separation
from Service (i) by the Savings Bank without the Employee's express written
consent; or (ii) by the Employee by reason of a material diminution of or
interference with his duties, responsibilities or benefits, including (without
limitation), if the termination of employment occurs within 30 days of  any of
the following actions unless consented to in writing by the Employee:  (1) a
requirement that the Employee be based at any place other than Nampa, Idaho, or
within a radius of 35 miles from the location of the Savings Bank's
administrative offices as of the Effective Date, except for reasonable travel on
Savings Bank business; (2) a material demotion of the Employee; (3) a material
reduction in the number or seniority of personnel reporting to the Employee or a
material reduction in the frequency with which, or in the nature of the matters
with respect to which such personnel are to report to the Employee, other than
as part of a Savings Bank-wide reduction in staff; (4) a reduction in the
Employee's salary or a material adverse change in the Employee's perquisites,
benefits, contingent benefits or vacation, other
 
 
 
2

--------------------------------------------------------------------------------


 
 
than as part of an overall program applied uniformly and with equitable effect
to all members of the senior management of the Savings Bank; (5) a material
permanent increase in the required hours of work or the workload of the
Employee; or (6) the failure of the Board of Directors (or a board of directors
of a successor of the Savings Bank) to elect the Employee as President and Chief
Executive Officer of the Savings Bank (or a successor of the Savings Bank) or
any action by the Board of Directors (or a board of directors of a successor of
the Savings Bank) removing the Employee from such office.  The term “Involuntary
Termination” does not include Termination for Cause, Separation from Service due
to death or permanent disability pursuant to Section 7(f) of this Agreement,
retirement or suspension or temporary or permanent prohibition from
participation in the conduct of the Savings Bank's affairs under Section 8 of
the Federal Deposit Insurance Act (“FDIA”).


(f)           The term “Section 409A” shall mean Section 409A of the Code and
the regulations and guidance of general applicability issued thereunder.


(g)           The term “Separation from Service” shall have the same meaning as
in Section 409A.


(h)           The terms “Termination for Cause” and “Terminated for Cause” mean
the Employee’s Separation from Service with  the Savings Bank because of the
Employee's personal dishonesty, incompetence, willful misconduct, breach of a
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.   The Employee shall not be deemed to
have been Terminated for Cause unless and until there shall have been delivered
to the Employee a copy of a resolution, duly adopted by the Board of Directors
at a meeting of the Board duly called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee's counsel, to be heard before the Board), stating that in the
good faith opinion of the Board of Directors the Employee has engaged in conduct
described in the preceding sentence and specifying the particulars thereof in
detail.


2.  Term.  The initial term of this Agreement shall be a period of one year,
commencing on the Effective Date, subject to earlier termination as provided
herein (the “Initial Term”). Beginning on the first anniversary of the Effective
Date, the term of this Agreement shall be extended for a period of two years,
provided that (i) neither the Employee nor the Company has given notice to the
other in writing at least 90 days prior to the end of such two-year term that
this Agreement shall not be extended further; and (ii) prior to the end of such
two-year term, the Board of Directors, or a committee of the Board of Directors
which has been delegated authority to act on such matters by the Board of
Directors (“Committee”), explicitly reviews and approves the extension (the
“Second Term”).  Assuming the Employee’s employment has not been previously
terminated pursuant to the preceding sentence, or otherwise under this
Agreement, on the third anniversary of the Effective Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year, provided that (i) neither the Employee nor the Company has
given notice to the other in writing at least 90 days prior to such anniversary
 
 
 
3

--------------------------------------------------------------------------------


 
 
that the term of this Agreement shall not be extended further; and (ii) prior to
such anniversary, the Board of Directors, or the Committee, explicitly reviews
and approves the extension (an “Extended Term”).  Reference herein to the term
of this Agreement shall refer to both such initial term and such extended terms.


3.  Employment.  The Employee shall be employed as the President and Chief
Executive Officer of the Savings Bank.  As such, the Employee shall render all
services and possess the powers as are customarily performed by persons situated
in similar executive capacities, and shall have such other powers and duties as
the Board of Directors may prescribe from time to time.  The Employee shall also
render services to the Company or any subsidiary or subsidiaries of the Company
or Savings Bank as requested by the Savings Bank from time to time consistent
with his executive position.  The Employee shall devote his best efforts and
reasonable time and attention to the business and affairs of the Savings Bank to
the extent necessary to discharge his responsibilities hereunder.  The Employee
may (i) serve on charitable or civic boards or committees and, in addition, on
such corporate boards as are approved in a resolution adopted by a majority of
the Board of Directors or the Committee, which approval shall not be withheld
unreasonably and (ii) manage personal investments, so long as such activities do
not interfere materially with performance of his responsibilities hereunder.


4.  Cash Compensation.


(a)           Salary.  The Savings Bank agrees to pay the Employee during the
term of this Agreement a base salary (the “Salary”) in the annualized amount of
$200,000.    The Salary shall be paid no less frequently than monthly and shall
be subject to customary tax withholding.  The amount of the Employee's Salary
shall be increased (but shall not be decreased) from time to time in accordance
with the amounts of salary approved by the Board of Directors or the Committee
or the board of directors or the appropriate committee of the Savings Bank after
the Effective Date.  The amount of the Salary shall be reviewed by the Board of
Directors or the Committee at least annually during the term of this Agreement.


(b)           Bonuses.   The Employee shall be entitled to participate in an
equitable manner with all other executive officers of the Savings Bank in such
performance-based and discretionary bonuses, if any, as are authorized and
declared by the Board of Directors or the Committee for executive
officers.  Bonuses provided for under this Agreement shall be paid no later than
2½ months after the end of the year in which the Employee obtains a legally
binding right to such payments.


(c)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Savings Bank, provided that the
Employee accounts for such expenses as required under such policies and
procedures.





 
4 

--------------------------------------------------------------------------------

 

5.  Benefits.


(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate, to the same extent as executive officers of the Savings Bank
generally, in all plans of the Savings Bank relating to pension, retirement,
thrift, profit-sharing, savings, group or other life insurance, hospitalization,
medical and dental coverage, travel and accident insurance, education, cash
bonuses, and other retirement or employee benefits or combinations thereof.  In
addition, the Employee shall be entitled to be considered for benefits under all
of the stock and stock option related plans in which the Savings Bank's
executive officers are eligible or become eligible to participate.  It is
specifically intended that the Employee will be eligible to participate in Tier
One of the Savings Bank’s executive year-end cash incentive plan, commencing
October 1, 2006.


(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the Savings Bank's executive
officers, including but not limited to supplemental retirement, deferred
compensation program, supplemental medical or life insurance plans, company
cars, club dues, physical examinations, financial planning and tax preparation
services.


           6.  Vacations; Leave.  The Employee shall be entitled to (i) annual
paid vacation in accordance with the policies established by the Board of
Directors or the Committee for executive officers (but not less than four
weeks), with such vacation accruing annually and available beginning after the
end of a 90-day orientation period; (ii) voluntary leaves of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors or the Committee may determine in its discretion; and (iii)
six days of sick leave annually, without carryover, accruing annually beginning
with the Effective Date.
 
7.   Termination of Employment.


(a)           Involuntary Termination.  The Board of Directors may terminate the
Employee's employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee's right to
compensation or other benefits under this Agreement.  In the event of
Involuntary Termination other than after a Change in Control which occurs during
the First Term, the Savings Bank shall (i) if the Involuntary Termination occurs
prior to the first anniversary of the Effective Date, pay to the Employee within
25 business days after the Date of Termination a lump-sum severance amount equal
to one year’s Salary as in effect immediately prior to the Date of Termination,
or (ii) if the Involuntary Termination occurs during the Second Term, pay to the
Employee within 25 business days after the Date of Termination a lump-sum
severance amount equal to two times the Employee’s Salary as in effect
immediately prior to the Date of Termination, or (iii) if the Involuntary
Termination occurs during an Extended Term, pay to the Employee within 25
business days after the Date of Termination a lump-sum severance amount equal to
2.99 times the Employee’s Salary as in effect immediately prior to the Date of
Termination,  and (iv)
 
 
 
5

--------------------------------------------------------------------------------


 
 
provide to the Employee substantially the same group life insurance,
hospitalization, medical, dental, prescription drug and other health benefits,
and long-term disability insurance (if any) for the benefit of the Employee and
his dependents and beneficiaries who would have been eligible for such benefits
if the Employee had not suffered Involuntary Termination, on terms substantially
as favorable to the Employee, including amounts of coverage and deductibles and
other costs to him, as if he had not suffered Involuntary Termination for (a)
one year, if the Involuntary Termination occurred during the Initial Term, or
(b) for two years, if the Involuntary Termination occurred during the Second
Term, or (c) for three years if the Involuntary Termination occurred during an
Extended Term.  Notwithstanding the foregoing, if the taxable payments under
this Section 7(a) would extend over a period of time sufficient for such
payments not to be considered severance payments under Section 409A, or are of a
large enough amount (and as such considered deferred compensation under Section
409A), then the final payment that could be made without causing the payments to
be considered deferred compensation under Section 409A shall include the present
value of the remaining payments, with such present value determined using the
applicable discount rate used for purposes of determining present value under
Section 280G of the Code.


(b)           Termination for Cause.    In the event of Termination for Cause,
the Savings Bank shall pay to the Employee the Salary and provide benefits under
this Agreement only through the Date of Termination, and shall have no further
obligation to the Employee under this Agreement.


(c)           Voluntary Termination.  The Employee's employment may be
voluntarily terminated by the Employee at any time upon at least 90 days'
written notice to the Savings Bank or such shorter period as may be agreed upon
between the Employee and the Board of Directors.  In the event of such voluntary
termination, the Savings Bank shall be obligated to continue to pay to the
Employee the Salary and provide benefits under this Agreement only through the
Date of Termination, at the time such payments are due, and shall have no
further obligation to the Employee under this Agreement.


(d)           Change in Control.  In the event of the Employee’s Involuntary
Termination within 12 months after a Change in Control, and which occurs at any
time following the first anniversary of the Effective Date while the Employee is
employed under this Agreement, the Savings Bank shall (i) pay to the Employee in
a lump sum in cash within 25 business days after the Date of Termination an
amount equal to 299% of the Employee's “base amount” as defined in Section 280G
of the Code; and (ii) provide to the Employee during the remaining term of this
Agreement substantially the same group life insurance, hospitalization, medical,
dental, prescription drug and other health benefits, and long-term disability
insurance (if any) for the benefit of the Employee and his dependents and
beneficiaries who would have been eligible for such benefits if the Employee had
not suffered Involuntary Termination, on terms substantially as favorable to the
Employee, including amounts of coverage and deductibles and other costs to him,
as if he had not suffered Involuntary Termination; provided, however, that no
payment shall be made under this Section 7(d) that would cause the Savings Bank
to be “undercapitalized” for purposes of 12 C.F.R. 565.4 or any successor
provision.  Notwithstanding
 
 
 
6

--------------------------------------------------------------------------------


 
 
the foregoing, if the Employee is a “specified employee” (as defined in Section
409A), then the payment under subparagraph (i) above shall be paid on the sixth
month anniversary of the date of the Employee’s Separation from Service or on
the first day of the month following his death, if earlier.


(e)           Death.  In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Savings
Bank shall pay to the Employee's estate, or such person as the Employee may have
previously designated in writing, the Salary which was not previously paid to
the Employee and which he would have earned if he had continued to be employed
under this Agreement through the last day of the calendar month in which the
Employee died, together with the benefits provided hereunder through such date.


(f)           Disability.  If the Employee becomes entitled to benefits under
the terms of the then-current disability plan, if any, of the Savings Bank (the
“Disability Plan”) or becomes otherwise unable to fulfill his duties under this
Agreement, he shall be entitled to receive such group and other disability
benefits, if any, as are then provided by the Savings Bank for executive
employees.  In the event of such disability, this Agreement shall not be
suspended, except that (i) the obligation to pay the Salary to the Employee
shall be reduced in accordance with the amount of disability income benefits
received by the Employee, if any, pursuant to this paragraph such that, on an
after-tax basis, the Employee shall realize from the sum of disability income
benefits and the Salary the same amount as he would realize on an after-tax
basis from the Salary if the obligation to pay the Salary were not reduced
pursuant to this Section 7(f); and (ii) upon a resolution adopted by a majority
of the disinterested members of the Board of Directors or the Committee, the
Savings Bank may discontinue payment of the Salary beginning six months
following a determination that the Employee has become entitled to benefits
under the Disability Plan or otherwise unable to fulfill his duties under this
Agreement. If the Employee’s disability does not constitute a disability within
the meaning of Section 409A, then payments under this Section 7(f) shall not
commence until the earlier of the Employee’s death or the sixth month
anniversary of the Employee’s Separation from Service, with any delayed payments
being made with the first permissible payment.


(g)           Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Savings
Bank's affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA,
12 U.S.C. Section 1818(e)(3) and (g)(1), the Savings Bank's obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Savings Bank may in its discretion (i) pay the Employee all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations which were
suspended.


(h)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Savings
Bank's affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA,
12 U.S.C. Section 1818(e)(4) and
 
 
 
7

--------------------------------------------------------------------------------


 
 
(g)(1), all obligations of the Savings Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.


(i)           Default of the Savings Bank.  If the Savings Bank is in default
(as defined in Section 3(x)(1) of the FDIA), all obligations under this
Agreement shall terminate as of the date of default, but this provision shall
not affect any vested rights of the contracting parties.


(j)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Savings Bank:  (1) by
the Director of the OTS (the “Director”) or his or her designee, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Savings Bank under the authority contained in Section 13(c) of the FDIA; or (2)
by the Director or his or her designee, at the time the Director or his or her
designee approves a supervisory merger to resolve problems related to operation
of the Savings Bank or when the Savings Bank is determined by the Director to be
in an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by any such action.


(k)           Reductions of Benefits. Notwithstanding any other provision of
this Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible by the Savings Bank or any of the Consolidated Subsidiaries for
federal income tax purposes pursuant to or by reason of Section 280G of the
Code, then payments and benefits under this Agreement shall be reduced (not less
than zero) to the extent necessary so as to maximize the economic present value
of benefits to be received by the Employee, as determined by the Compensation
Committee of the Board of Directors of the Company as of the date of the Change
in Control using the discount rate required by Section 280G(d)(4) of the Code,
without causing any amount to become nondeductible pursuant to or by reason of
Section 280G of the Code.


(l)           Further Reductions.  Any payments made to the Executive pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.


8.  Notice of Termination.  In the event that the Savings Bank desires to
terminate the employment of the Employee during the term of this Agreement, the
Savings Bank shall deliver to the Employee a written notice of termination,
stating whether such termination constitutes Termination for Cause or
Involuntary Termination, setting forth in reasonable detail the facts and
circumstances that are the basis for the termination, and specifying the date
upon which employment shall terminate, which date shall be at least 30 days
after the date upon which the notice is delivered, except in the case of
Termination for Cause.  In the event that the Employee determines in good faith
that he has experienced an Involuntary Termination of his employment, he shall
send a written notice to the Savings Bank stating the circumstances that
constitute such Involuntary Termination and the date upon which his employment
shall have ceased due to such
 
 
 
8

--------------------------------------------------------------------------------


 
 
Involuntary Termination.  In the event that the Employee desires to effect a
Voluntary Termination, he shall deliver a written notice to the Savings Bank,
stating the date upon which employment shall terminate, which date shall be at
least 90 days after the date upon which the notice is delivered, unless the
parties agree to a date sooner.


9.  Attorneys' Fees.  The Savings Bank shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Employee as a result of (i) the Employee's contesting or disputing any
termination of employment, or (ii) the Employee's seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Savings Bank (or a successor) or the Consolidated
Subsidiaries under which the Employee is or may be entitled to receive benefits;
provided that the Savings Bank's obligation to pay such fees and expenses is
subject to the Employee's prevailing with respect to the matters in dispute in
any action initiated by the Employee or the Employee's having been determined to
have acted reasonably and in good faith with respect to any action initiated by
the Savings Bank.


10.  No Assignments.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Savings Bank shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Savings Bank would be required to perform it, if no such
succession or assignment had taken place.  Failure to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation and
benefits from the Savings Bank in the same amount and on the same terms as the
compensation pursuant to Section 7(d) of this Agreement.  For purposes of
implementing the provisions of this Section 10(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.


(b)             This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


11.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the  Savings Bank at its
home office, to the attention of the Board of Directors with a copy to the
Secretary of the Savings Bank, or, if to the Employee, to such home or other
address as the Employee has most recently provided in writing to the Savings
Bank.
 
 
 
9

--------------------------------------------------------------------------------



 
12.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


13.   Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


14.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


15.  Governing Law. This Agreement shall be governed by the laws of the State of
Idaho.


16.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator's award in any court having jurisdiction.  The
OTS may appear at any arbitration hearing but the decision is not binding on the
OTS.


17.  Deferral of Non-Deductible Compensation. In the event that the Employee's
aggregate compensation (including compensatory benefits which are deemed
remuneration for purposes of Section 162(m) of the Code) from the Savings Bank
and the Consolidated Subsidiaries for any calendar year exceeds the maximum
amount of compensation deductible by the Savings Bank or any of the Consolidated
Subsidiaries in any calendar year under Section 162(m) of the Code (the “maximum
allowable amount”), then any such amount in excess of the maximum allowable
amount shall be mandatorily deferred with interest thereon at 8% per annum to a
calendar year such that the amount to be paid to the Employee in such calendar
year, including deferred amounts and interest thereon, does not exceed the
maximum allowable amount.  Subject to the foregoing, deferred amounts including
interest thereon shall be payable at the earliest time permissible.


18.  Knowing and Voluntary Agreement.  Employee represents and agrees that he
has read this Agreement, understands its terms, and that he has the right to
consult counsel of choice and has either done so or knowingly waives the right
to do so.  Employee also represents that he has had ample time to read and
understand the Agreement before executing it and that he enters into this
Agreement without duress or coercion from any source.
 
* * * * *
 

 
10 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.




 
HOME FEDERAL BANK
                                      By:  ____________________  Eric S. Nadeau
   Secretary  Its:  ____________________            EMPLOYEE      
 _______________________    Len E. Williams








 
11 

--------------------------------------------------------------------------------

 
